DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 6/2/22. The claims are 1-11 are pending. No claims have been amended. 
Response to Arguments
Applicant’s arguments, filed 6/2/22 with respect to the rejections of claims 1-11 under 35 U.S.C. 112(b) have been fully considered but are not persuasive. Applicant argues the term “substantially no dampening” is definite by Applicant’s specification [0069]. Examiner makes note, the structures recited in the specification [0069] such as springs, flexible portions, flexible connections that are dampening structures that would assist with dampening. However, it is unclear if the omission of these elements from the device results in “substantially no dampening” or if the inclusion of these elements would result in more than “substantially no dampening”.  Examiner suggests Applicant amend to recite that there are no dampening structures included in the assembly. 
Applicants arguments, filed 6/2/22 with respect to the rejections of claims 1-11 under 35 U.S.C. 102(a)(1) have been considered but are not persuasive. Applicant argues independent claim 1 recites “a full actuation of the clamp lever from the initial position to the actuated position translates the rigid slider and the drive member to thereby pivot the clamp jaw from the open position towards the clamping position with substantially no dampening of the jaw force”. Applicant further argues, Vakharia (US2014/0005704) discloses an “opening spring force is sufficient to assist the ease of opening, but not strong enough to adversely impact the tactile feedback of tissue tension during spreading dissection”; therefore the reference does not disclose “substantially no dampening”. Examiner makes notice, Vakharia discloses the spring structures in use with the actuation of the device, however, the claim limitation of “substantially no dampening” is unclear as in the 35 U.S.C. 112(b) rejection below. There are no metes and bounds set by “substantially no dampening” because it is unclear what is a “substantial” amount of dampening versus what is not. Therefore, the Examiner interprets the device of Vakharia as providing “substantially no dampening” since the tactile feedback can still be felt by the mechanical parts to the surgeon (Paragraph [0080]). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially no dampening” in claim 1 is a relative term which renders the claim indefinite. The term “substantially no dampening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There must be some degree of dampening between the mechanical parts and it is unclear what is an insubstantial vs substantial degree of dampening. 
Claims 2-11 are rejected based on their dependency from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakharia (US2014/0005704).
Regarding claim 1, Vakharia discloses an ultrasonic surgical instrument (title), comprising: 
a housing (housing portions 12a, 12b, Paragraph [0077]); 
a waveguide (78) extending distally from the housing (Paragraph [0086]) and having a blade at a distal end thereof (blade 66, Paragraph [0086]), the waveguide configured to transmit ultrasonic energy to the blade (Paragraphs [0086, 0093-0094]); 
an end effector (end effector assembly 26, see Fig. 4) including the blade (66) and a clamp jaw (jaw 64), wherein the clamp jaw is pivotable relative to the blade from an open position towards a clamping position to clamp tissue therebetween (pivotable from closed position to open position in direction 62A, Paragraph [0083], see Fig. 4); 
a drive member (actuation member 58 that controls opening and closing of jaws, Paragraph [0078]) extending from the housing to the end effector and operably coupled to the clamp jaw such that translation of the drive member pivots the clamp jaw from the open position towards the clamping position to exert a jaw force on the clamped tissue (actuation member has reciprocating motion to open and close the clamp jaw, Paragraph [0078]); 
a rigid slider (yoke assembly 88 and coupling assembly 72, where the yoke translates, Paragraph [0089]) operably coupled to a proximal end portion of the drive member such that translation of the rigid slider results in corresponding translation of the drive member (proximal end of actuating member 58 is within the yoke 84, Paragraph [0085]); and 
a clamp lever (trigger 32) having an initial position and an actuated position (fingers move trigger 32 from initial position to a pivot in direction 33B to open jaws of end effector 26, Paragraph [0081]), the clamp lever actuatably coupled to the housing and operably coupled to the rigid slider such that a full actuation of the clamp lever from the initial position to the actuated position translates the rigid slider and the drive member to thereby pivot the clamp jaw from the open position towards the clamping position with substantially no dampening of the jaw force (there is substantially no dampening since tactile feedback of tissue tension is desired, Paragraph [0081]).  
Regarding claim 2, Vakharia discloses the ultrasonic surgical instrument according to claim 1, further comprising an ultrasonic transducer (transducer 16) mounted on the housing (Paragraph [0058]), the ultrasonic transducer coupled to the waveguide and configured to generate ultrasonic energy for transmission along the waveguide to the blade (Paragraph [0079]).  
Regarding claim 3, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein the clamp lever is pivotably coupled to the housing on a first side of a longitudinal axis of the drive member (see annotated Fig. 1, trigger 32 pivots within handle as shown in Fig. 7), wherein the clamp lever is actuatable via a grasping portion (portion of trigger 32 that fingers engage) disposed on a second, opposite side of the longitudinal axis (see annotated Fig. 1), and wherein the rigid slider is substantially aligned on the longitudinal axis (see Fig. 5, where actuating member 58/drive member is within the yoke 84/rigid slider, Paragraph [0085]).  

    PNG
    media_image1.png
    556
    643
    media_image1.png
    Greyscale

Regarding claim 4, Vakharia discloses the ultrasonic surgical instrument according to claim 3, wherein actuation of the clamp lever translates the rigid slider proximally to thereby move the drive member proximally to pivot the clamp jaw towards the clamping position (clamp arm 64 is movable in direction 62A, from an open position to close position when the trigger 32 is squeezed in direction 33A or proximal direction, Paragraph [0078], see Fig. 2; wherein the yoke translates horizontally in the direction 60A or proximal direction when the trigger 32 is squeezed, since directions 33A, 33B of trigger 32 correspond to directions 60A, 60B of actuating member 58 directly coupled to yoke 84, Paragraph [0089], see Fig. 2).  
Regarding claim 5, Vakharia discloses the ultrasonic surgical instrument according to claim 4, wherein the clamp lever includes a proximal contact surface (inner surface of flanges 98, See Fig. 6) configured to urge the rigid slider proximally in response to actuation of the clamp lever (yoke 84 is pinned to the flanges 98, therefore, the yoke 84/rigid slider is urged proximally by actuation of the trigger 32/clamp lever, Paragraph [0089]).  
Regarding claim 6, Vakharia discloses the ultrasonic surgical instrument according to claim 4, further comprising a linkage (92) coupled between the rigid slider and the clamp lever (see Fig. 5, Paragraph [0089]), wherein actuation of the clamp lever urges the linkage proximally to thereby urge the rigid slider proximally (Paragraph [0089]).  
Regarding claim 7, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein a hard stop is defined at the actuated position of the clamp lever (hard stop is when the trigger 32 is fully actuated).  
Regarding claim 8, Vakharia discloses the ultrasonic surgical instrument according to claim 7, wherein the hard stop is defined by contact of a portion of the clamp lever with a portion of the housing (where the trigger 32 contacts the inner portion of housing, see Fig. 7).  
Regarding claim 9, Vakharia discloses the ultrasonic surgical instrument according to claim 1, wherein the rigid slider includes an inner retainer (one of the coupling elements 72, Paragraph [0085]) longitudinally fixed relative to the proximal end portion of the drive member (where the assembly is fitted on the actuating member 58 to hold it within the handle assembly 12, see Fig. 5, Paragraph [0085], at least the O-ring 72a would be fixed longitudinally) and an outer slider slidably disposed about the inner retainer (one of the coupling elements 72 such as washer 72d, where a washer would be able to slidably rotate around the longitudinal axis, Paragraph [0085]), and wherein actuation of the clamp lever urges the outer slider to translate, thereby correspondingly translating the inner retainer and, in turn, correspondingly translating the drive member (when the trigger 32 is actuated, it would actuated the yoke 84 and in turn the actuating member 58 and the coupling elements 72 with it, Paragraph [0085]).  
Regarding claim 10, Vakharia discloses the ultrasonic surgical instrument according to claim 9, wherein the rigid slider is rotatable relative to the drive member (part of yoke assembly 88 comprises linkages that rotate, Paragraph [0085]).  
Regarding claim 11, Vakharia discloses the ultrasonic surgical instrument according to claim 9, wherein the inner retainer is rotationally fixed relative to the drive member (o-rings are intended to be fixed on and tight on the tube, Paragraph [0085]) and wherein the outer slider is rotatable relative to the inner retainer and the drive member (at least one of the coupling members such as the washer 72c or 72d is rotatable relative to the structures that are fixed to the actuating member 58, Paragraph [00085]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-78552739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
                                                                                                                                                                                               
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771